Citation Nr: 1140473	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  09-10 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

The propriety of the reduction in the rating for herniated disc of the lumbar spine with radiculopathy from 40 percent to 20 percent. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The Veteran served on active duty from January 1971 until his retirement in January 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center (IC) in Philadelphia, Pennsylvania, that reduced the evaluation for the Veteran's service-connected lumbar spine disability from 40 percent to 20 percent.  At times this appeal has been described as a claim for increase; however, the appeal arises from a rating reduction, and the Veteran's contentions have centered on the impropriety of the rating reduction. 

In July 2011, a travel Board hearing was held before the undersigned; a transcript of this hearing is of record.  At the hearing, the Veteran was granted a 30-day abeyance period for the submission of additional evidence.  He submitted additional evidence along with a waiver of initial RO consideration of the additional evidence in July 2011.  See 38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  The Veteran was granted service connection for herniated disc, L5-S-1, by a rating action in September 1991 and a 20 percent evaluation was assigned.  A 40 percent evaluation was assigned effective January 25, 1995. 

2.  By a rating action in April 2008, the ROIC proposed a rating reduction from 40 percent to 20 percent; the Veteran was notified of this proposed reduction by letter dated April 14, 2008. 

3.  A June 2008 rating action reduced the evaluation for herniated disc of the lumbar spine with radiculopathy from 40 percent to 20 percent, effective from September 1, 2008. 

4.  The 40 percent rating had been assigned for more than five years. 

5.  The August 2007 VA examination on which the reduction was based does not demonstrate sustained improvement to the Veteran's lumbar spine disability and the rating reduction was not based on a review the Veteran's disability in relation to its history. 


CONCLUSION OF LAW

The Veteran is entitled to restoration of a 40 percent disability rating for herniated disc of the lumbar spine with radiculopathy.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Code 5243 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board acknowledges VA's duties to notify and to assist pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  It is noted, however, that this appeal stems from disagreement with a 38 C.F.R. § 3.105(e) reduction and is not based on a claim or application for benefits.  The regulations pertaining to the reduction of evaluations for compensation contain certain notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  Further, in light of the favorable decision in this case, to the extent that the VCAA might be applicable, the Board concludes that any errors in the timing or content of VCAA notice or assistance is harmless. 

In the case at hand, the Veteran was granted service connection for herniated disc, L5-S-1, by a rating action in September 1991 and a 20 percent evaluation was assigned.  A June 1995 rating decision assigned an increased 40 percent evaluation effective January 25, 1995, under Diagnostic Code 5293, Intervertebral Disc Syndrome.  The 40 percent evaluation was continued in subsequent rating decisions.  

In August 2007, the Veteran was afforded a VA medical examination.  Based upon the findings of this examination, the ROIC proposed a rating reduction because medical evidence no longer supported a 40 percent rating; the Veteran was notified of this proposed reduction by letter dated April 14, 2008.  The Veteran submitted no additional evidence to show that the proposed reduction should not be made.  A June 2008 rating action then reduced the evaluation for herniated disc of the lumbar spine with radiculopathy from 40 percent to 20 percent, effective from September 1, 2008.  The Veteran disagreed with this action and this appeal ensued. 

The Veteran contends that his current reduction is not warranted and asserts that his 40 percent rating should be reinstated. 

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e). 

Here, the ROIC notified the Veteran of the proposed rating reduction by letter dated April 14, 2008, and explained that he had 60 days in which to submit additional evidence prior to the rating reduction taking effect.  No response was received from the Veteran.  A predetermination hearing was not requested.  A June 2008 rating decision confirmed the proposed rating and the ROIC notified the Veteran by letter dated June 18, 2008, of the final decision reducing the evaluation for herniated disc of the lumbar spine with radiculopathy from 40 percent to 20 percent, effective from September 1, 2008.  Thus the procedural requirements of 38 C.F.R. § 3.105(e) were met. 


In addition, 38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and Department of Veterans Affairs regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement, will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a). 

The provisions of 38 C.F.R. § 3.344(c) specify that the above considerations are required for ratings which have continued for long periods at the same level (five years or more).  The relevant period for this purpose is calculated from the effective date of the establishment of the former rating, to the effective date of the reduction.  See Brown v. Brown, 5 Vet. App. 413 (1993).

Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Id.; see also 38 C.F.R. §§ 4.2 , 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a preponderance of evidence weighs against the claim.  Brown, at 421. 

In Tucker v. Derwinski, 2 Vet. App. 201 (1992), the Court noted that the failure to review the record rendered the examination on which a reduction was based inadequate because the disability was not viewed in relation to its history, citing 38 C.F.R. § 4.1.  

Here, the effective date of the 40 percent rating was January 25, 1995, and the effective date of the actual reduction is September 1, 2008.  Thus the duration of the 40 percent rating is more than five years, and the provisions of 38 C.F.R. § 3.344 are for application. 

Moreover, the schedular criteria for evaluating disabilities of the spine (including the diagnostic code for intervertebral disc syndrome) underwent revision prior to the August 2007 VA examination.  The first amendment, affecting Diagnostic Code 5293, was effective September 23, 2002.  The second amendment, affecting general diseases of the spine, was effective September 26, 2003. 

Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent evaluation is warranted.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1). 

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  An evaluation of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating. 

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.

The grant of a 40 percent evaluation was based, in part, on a January 1995 VA examination report, which notes the Veteran's complaints of low back pain with radiation into the right leg.  Upon examination, distal weakness was noted in the right lower extremity.  Right ankle jerk was depressed and straight leg raising was positive.  The Veteran was limping and unable to bend forward.  Magnetic resonance imaging study (MRI) revealed a herniated L5-S1 disc. 

An August 2005 VA examination report notes the Veteran's complaints of low back pain with radiation into the right leg and exacerbations every two to three months.  He was working in a warehouse loading cases.  He recently lifted a 60 pound case, which caused an exacerbation.  On examination, gait was normal.  Range of motion was: extension to 10 degrees; flexion to 90 degrees; rotation to 30 degrees bilaterally; and lateral flexion to 30 degrees bilaterally.  There was no sensory impairment.  There was no localized weakness in the legs.  X-rays revealed degenerative joint disease.  The examiner noted that the Veteran's claims file was not available for review.

An August 2007 VA examination report notes the Veteran's complaints of moderate constant pain in his low back, with burning pain, numbness and tingling in both legs.  On examination, gait was mildly antalgic.  Sensory and motor functions were normal.  Range of motion, as limited by pain, was: flexion to 80 degrees; rotation to 20 degrees bilaterally; and lateral flexion to 20 degrees bilaterally.  The examiner stated that as it related to the Veteran's activities of daily living and his warehouse job, his back disability, the Veteran had difficulty sitting for more than three hours, standing more than two hours, walking more than three hours, and bending and lifting more than 70 pounds.  The examiner noted that the Veteran's claims file was not available for review.

The Veteran's evaluation was reduced based on the findings of the August 2007 VA examination report.  In reviewing the report, the Board finds the examination is inadequate to serve as a basis for reducing the Veteran's disability evaluation for his service-connected lumbar spine disability.  In this regard, the complaints recorded at the Veteran's August 2007 examination, namely of radiating back pain, were essentially the same as those recorded at the his earlier examination in August 2005.  Indeed, the Board notes that the Veteran reported increased symptomatology at his August 2007 examination, to include pain and numbness in both lower extremities.  Even though the August 2007 examiner found only slightly limited range of motion as limited by pain, the range of motion was diminished from August 2005; therefore, it would appear that the Veteran's functional loss due to pain had increased from 2005 to 2007.  The August 2007 VA examiner opined that the Veteran was occupationally restricted because of his inability to stay at one particular task (sit, stand, etc.) for long periods of time.  All other findings are essentially the same as those recorded in August 2005 (no motor weakness or sensory impairment.)  

Additionally, the VA examiner did not review the claims folder in conjunction with the examination, or otherwise have an accurate understanding of the history of the disorder.  See Tucker, supra.

As such, the August 2007 VA examination report may not be relied on as the basis to reduce the Veteran's disability evaluation.  The Board consequently finds that improvement in the Veteran's service-connected lumbar spine disability was not shown as of September 1, 2008. 

The Board finds that the ROIC's June 2008 rating action reducing the Veteran's disability evaluation for herniated disc of the lumbar spine with radiculopathy from 40 percent to 20 percent did not meet the regulatory standards of 38 C.F.R. § 3.344 and is therefore improper.  The April 2008 rating decision essentially proposed a rating reduction on the basis of sustained improvement.  When viewed in total, the evidence of record does not clearly warrant a conclusion that sustained improvement has been demonstrated.  The evidence does not make it reasonably certain that any improvement shown at the August 2007 examination will be maintained under the ordinary conditions of life.  Further, the reduction on the basis of an examination which had not viewed the Veteran's lumbar spine disability in relation to its history is improper.  In sum, the reduction in rating is not sustainable and a restoration of the prior rating is warranted. 


ORDER

The reduction in the rating for herniated disc of the lumbar spine with radiculopathy from 40 percent to 20 percent was not proper, and the 40 percent rating is restored, effective the date of the reduction. 



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


